                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION

UNITED STATES OF AMERICA



v.                                            CASE NO: 8:18-cr-411-T-36AEP

GUSTAVO ADOLFO YABRUDI




                           ACCEPTANCE OF GUILTY PLEA
                           AND ADJUDICATION OF GUILT
      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (Doc. 9), entered October 29, 2018, to which there has been no objection and the

14 day objection period has expired, the plea of guilty of Defendant Yabrudi is now

accepted and Defendant Yabrudi is adjudged guilty of Count One of the Information.

      Sentencing is scheduled for January 31, 2019 at 10:00 AM before the

undersigned.

      DONE and ORDERED in Tampa, Florida this 16th day of November 2018.




Copies:
Counsel for the Defendant
United States Attorney
United States Magistrate Judge
United States Marshal Service
United States Probation Office
United States Pretrial Services
